DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9 November 2020 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 9 November 2020, with respect to the rejection of claims 1-17 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of claims 1, 2, 5-11, and 13-17 has been withdrawn. Claims 3, 4, and 12 are canceled. 
Allowable Subject Matter
Claims 1, 2, 5-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the previously cited prior art reference to Lewander Xu et al. (US 2016/0169796 A1) fails to disclose the newly added claim limitation wherein the transmitting, the receiving and the moving are performed simultaneously, the moving is induced by moving a first positioning surface of the opposite positioning surfaces with respect to a second positioning surface of the opposite positioning surfaces to hold a length of the radiation path substantially constant, and the moving of the first positioning surface holding the length of the radiation path substantially constant includes one of: a translation perpendicular to the radiation path, a rotation around an axis along the radiation path, or a tilting around a point defining the radiation path, as claimed in addition to the other claim limitations
Claims 2, 5-10, and 13-22 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	16 February 2021